DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-9, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Banfield et al. (Banfield, Don & Dissly, Richard. (2005). A Martian sonic anemometer. Geoforum. 2005. 641 - 647. 10.1109/AERO.2005.1559354.), hereinafter Banfield, in view of LeClair et al. (US 8,235,662 B2), hereinafter LeClair.

	Regarding claim 1, Banfield discloses: A sonic anemometer system for low pressure environments, the system comprising: 
a plurality of transducer pairs, each transducer pair comprising: (Banfield, e.g., see fig. 1 illustrating a plurality of transducer pairs).
a first ultrasound transducer configured to operate as at least one of a transmitter or a receiver of an acoustic signal; and (Banfield, e.g., see fig. 1 illustrating a typical terrestrial sonic anemometer, comprised of a plurality of transducers attached to a boom pole; see also pg. 3, section 4. Acoustic Anemometer Principles, col. 1 disclosing imagine 2 opposing transducers (both emitters and receivers) with a known separation.  Pulses are emitted by one transducer and received by the other in an alternating fashion.  The pulse travel times are both measured.  the average of the two travel times is proportional to the sound speed in the air, which is only a function of the temperature.  The difference of the two travel times is proportional to the wind speed along the direction separating the two transducers.  If two or more axes are added (i.e., Fig. 1) the full 3-D wind vector can be determined).
a second ultrasound transducer configured to operate as at least another of the transmitter or the receiver of the acoustic signal; (Banfield, e.g., see fig. 1 illustrating a typical terrestrial sonic anemometer, comprised of a plurality of transducers attached to a boom pole; see also pg. 3, section 4. Acoustic Anemometer Principles, col. 1 disclosing imagine 2 opposing transducers (both emitters and receivers) with a known separation.  Pulses are emitted by one transducer and received by the other in an alternating fashion.  The pulse travel times are both measured.  the average of the two travel times is proportional to the sound speed in the air, which is only a function of the temperature.  The difference of the two travel times is proportional to the wind speed along the direction separating the two transducers.  If two or more axes are added (i.e., Fig. 1) the full 3-D wind vector can be determined).
, and configured to: 
obtain bi-directional acoustic data from the plurality of transducer pairs as a fluid moves relative to the plurality of transducer pairs; (Banfield, e.g., see fig. 1 and see also pg. 3, section 4. Acoustic Anemometer Principles, col. 1 disclosing imagine 2 opposing transducers (both emitters and receivers) with a known separation.  Pulses are emitted by one transducer and received by the other in an alternating fashion.  The pulse travel times are both measured.  If two more axes are added (i.e., Fig. 1), the full 3-D wind vector can be determined; see also pg. 3, section 5. Benefits of Sonic Anemometry, col. 2 disclosing the quantity being measured is a direct measure of the phenomena of wind, the advection of the sound as the air moves.  It is generally a very accurate measurement technique, limited by the ability to measure the path length between transducers and the pulse travel times).
measure phase lags corresponding to the bi-directional acoustic data; determine bi-directional flight times using the phase lags; (Banfield, e.g., see fig. 6 and pg. 6, section 8. Testing Results, cols. 1-2 disclosing to efficiently test the spectral properties of the transducers and the intervening gas, we have used linear chirps as the test signals (see fig. 6).  We plan to employ pulse compression to extract as precise estimate of the acoustic travel time as possible from a noisy signal.  The duration is limited by the 2-way acoustic travel time between the transducers (so as not to confuse echoes with first arrivals), while the bandwidth is effectively limited either by the transducers, or the atmospheric attenuation itself.  The top trace in Fig. 6 is the emitted linear FM chirp, extending from 20-200 kHz, over a duration of 0.0004s.  The second trace is fig. 6 shows the received version of the emitted chirp, after transiting 13cm of simulated martian air.  The final trace in Fig. 6 is the pulse compressed version of the received chirp.  This is essentially a convolution of the received signal with the emitted signal.  At the lag where the two signals maximally correlate, there is a strong peak in the convolution.  Thus, this technique of pulse compression yields a well-defined duration for the pulse travel, the fundamental quantity we wish to measure with our instrument; examiner notes that fig. 6 necessarily illustrates a phase lag in the third trace which is the pulse compressed result of the first two traces).
calculate a flow speed of the fluid corresponding to each transducer pair from the bi-directional flight times; (Banfield, e.g., see fig. 6 and pg. 6, section 8. Testing Results, cols. 1-2 disclosing in this case, the pulse compressed peak is quite narrow, about 2μs (FWHM), but considering the high S/N of the received signal (when averaged down to 20 Hz), we can identify the maximum time correlation to better than about 1 e-7s.  This level of accuracy in the acoustic travel time measurement is equivalent to an accuracy in wind speed determination of about 4 cm/s when referring to acoustic travel time differences in opposing direction, or an accuracy in temperature determination of about 01.K when referring to the average acoustic travel time in opposing directions).
correct for at least one of temperature effects, pressure effects, and wake effects, using a system model; and (Banfield, e.g., see pg. 3, section 4. Acoustic Anemometer Principles, col. 1 disclosing the average of the two travel times is proportional to the sound speed in the air, which is only a function of the temperature; see also pg. 3, section 5. Benefits of Sonic Anemometry, col. 2 disclosing it is the best approach to directly measure eddy fluxes where the eddies themselves are resolved and correlated with either wind, temperature, or constituent perturbations to yield fluxes; see also fig. 2 illustrating attenuation factors taken into consideration to include viscous, thermal, molecular, and total, and see also pg. 4, section 7. Preliminary Design Parameters, col. 2 disclosing we have developed a simple analytical model accounting for the expected effects of attenuation on Mars air as well as losses due to beam spreading; see also fig. 5 illustrating transducers within a test chamber and disclosing by varying the baseline between a pair of transducers while operating at a given chamber pressure and composition, we can isolate the signal losses due to transducer inefficiency).
Banfield discloses e.g., see pg. 6, section 8. Testing Results, col. 2 disclosing we can identify the maximum time of correlation to better than about 1.e-7s.  This level of accuracy in the acoustic travel time measurement is equivalent to an accuracy in wind speed determination of about 4cm/s when referring to acoustic travel time differences in opposing directions, or an accuracy in temperature determination of about 0.1K when referring to the average acoustic travel time in opposing directions.  Banfield is not relied upon as explicitly disclosing generate a report including the flow speed of the fluid, however, it would be prima facie obvious to one of ordinary skill in the art to generate a report so as to apprise the user of the results of the flow speed of the fluid through the sonic anemometer.
	Banfield is not relied upon as explicitly disclosing: a controller in communication with the plurality of transducer pairs
	However, LeClair further discloses: a controller in communication with the plurality of transducer pairs (LeClair, e.g., see fig. 8 illustrating a plurality of transducer pairs, and col. 8, lines 5-23 disclosing controllers, processors or other suitable equipment can be used to process received sensor data (e.g., from wind measuring devices) and output various control signals to control the various operating modes or operating characteristics of wind turbine (100)).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Banfield’s plurality of transducer pairs, obtaining bi-directional acoustic data from the plurality of transducer pairs as a fluid moves relative to the plurality of transducer pairs, measure phase lags corresponding to the bi-directional acoustic data, determine bi-directional flight times using the phase lags, calculate a flow speed of the fluid corresponding to each transducer pair from the bi-directional flight times, correcting for at least one of temperature, pressure and wake effects using a system mode, and generating a report with LeClair’s controller in communication with the plurality of transducer pairs for at least the reasons that a controller would provide for automating and remotely controlling the sonic anemometer system to perform functions and calibrate parameters, as taught by LeClair; e.g., see col. 6, lines 9-23.


Regarding claim 7, Banfield in view of LeClair discloses: The system of claim 1, wherein the plurality of transducer pairs comprises three transducer pairs defining three mutually orthogonal axes, and the controller is configured to calculate a three-dimensional flow velocity. (Banfield, e.g., see fig. 1 illustrating three transducer pairs separated into three mutually orthogonal axes; see also pg. 3, section 4. Acoustic Anemometer Principles, col. 1 disclosing if two more axes are added (i.e., Fig. 1) the full 3-D wind vector can be determined).

Regarding claim 8, Banfield in view of LeClair is not relied upon as explicitly disclosing: The system of claim 7, wherein the controller is configured to selectively and independently operate each one of the three transducer pairs.
However, LeClair further discloses: wherein the controller is configured to selectively and independently operate each one of the three transducer pairs. (LeClair, e.g., see fig. 8 illustrating three pairs of ultrasonic transducers; see also col. 5, line 63 – col. 6, line 65 disclosing fig. 8 illustrates a boom incorporating an ultrasonic sensor (800), and fig. 9 illustrates an end-view of ultrasonic sensor (800).  In this embodiment, a three pair ultrasonic sensor is mounted on the end of boom (210).  the sensor comprises three pairs of ultrasonic transducers, for a total of six individual transducers.  In operation, transducer (810) can send an ultrasonic signal to transducer (820).  The transducers then switch “roles” and transducer (820) sends an ultrasonic signal back to the transducer (810).  This can be considered one pass.  The acoustic signal pass can occur for each of the three sensor paths.  One pass may be acceptable, however, multiple passes may be utilized depending on signal quality and the desired resolution of the wind characteristics relative to the rotor position angle).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Banfield in view of LeClair’s plurality of transducer pairs comprises three transducer pairs defining three mutually orthogonal axes, and the controller is configured to calculate a three-dimensional flow velocity with LeClair’s controller is configured to selectively and independently operate each one of the three transducer pairs for at least the reasons that it is known that selectively operating transducer pairs will inherently encompass power saving opportunities, as well as allow the user to increase or decrease the resolution required for the application.

Regarding claim 9, Banfield in view of LeClair discloses: The system of claim 1, wherein the transducer pairs comprise narrow band piezoelectric transducers configured to operate at less than 15 volts peak-to-peak at center frequencies within a range of 30 to 100 kilohertz. (Banfield, e.g., see fig. 6 illustrating an emitted chirp between ~10 and -10 Volts and disclosing 6mbar CO2, 13cm separation with a 20-200kHz chirps. Examiner notes that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (see MPEP 2144.05.I.); see also pg. 4, section 6. Adaptation to Mars, col. 1 disclosing the most significant issue facing the adaptation of acoustic anemometry to Mars conditions is the acoustic impedance of the air.  This parameter, which is expressed by the product of the material’s density and it’s sound speed, is extremely low for Mars: ~3kg/m2/s.  Piezo transducers have about the same acoustic impedance as solid granite, about 1.2X107 kg/m2/s.  The reason this is of critical interest is that when a sound wave passes between two media, the power transmitted or reflected depends strongly on the ratio of the two acoustic impedances; see also pg. 5, section 7. Preliminary Design Parameters, col. 1 disclosing the most serious design consideration involves the transducer itself.  AS mentioned above, the acoustic impedance of the transducer will have an enormous impact on its ability to couple with the tenuous Mars air.  Fig. 4 shows how using a piezo transducer (as is typically done on Earth) will result in two-way insertion losses of about 118db).

Regarding claim 11, Banfield in view of LeClair discloses: The system of claim 1, wherein the controller is configured to obtain the bi-directional acoustic data in an atmospheric environment having a pressure of 100 mbar or less. (Banfield, e.g., see pg. 5, section 8. Testing Results, col. 2 disclosing our test setup includes a 70cmX40cm diameter cylindrical tank which we can fill with dry or wet nitrogen, CO2 or mixtures thereof down to pressures lower than 6 mbar (which is typical of the martian surface)).

Regarding claim 20, Banfield is not relied upon as explicitly disclosing: The method of claim 12, further comprising selectively and independently operating each one of the plurality of transducer pairs.
However, LeClair further discloses: selectively and independently operating each one of the plurality of transducer pairs. (LeClair, e.g., see fig. 8 illustrating three pairs of ultrasonic transducers; see also col. 5, line 63 – col. 6, line 65 disclosing fig. 8 illustrates a boom incorporating an ultrasonic sensor (800), and fig. 9 illustrates an end-view of ultrasonic sensor (800).  In this embodiment, a three pair ultrasonic sensor is mounted on the end of boom (210).  the sensor comprises three pairs of ultrasonic transducers, for a total of six individual transducers.  In operation, transducer (810) can send an ultrasonic signal to transducer (820).  The transducers then switch “roles” and transducer (820) sends an ultrasonic signal back to the transducer (810).  This can be considered one pass.  The acoustic signal pass can occur for each of the three sensor paths.  One pass may be acceptable, however, multiple passes may be utilized depending on signal quality and the desired resolution of the wind characteristics relative to the rotor position angle).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Banfield’s method of determining flow speed in a low pressure environment with LeClair’s selectively and independently operating each one of the plurality of transducer pairs for at least the reasons that it is known that selectively operating transducer pairs will inherently encompass power saving opportunities, as well as allow the user to increase or decrease the resolution required for the application.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Banfield.

Regarding claim 12, Banfield discloses: A method of determining flow speed in a low pressure environment, the method comprising: 
obtaining bi-directional acoustic data from a plurality of transducer pairs as a fluid moves relative to the plurality of transducer pairs; (Banfield, e.g., see fig. 1 and see also pg. 3, section 4. Acoustic Anemometer Principles, col. 1 disclosing imagine 2 opposing transducers (both emitters and receivers) with a known separation.  Pulses are emitted by one transducer and received by the other in an alternating fashion.  The pulse travel times are both measured.  If two more axes are added (i.e., Fig. 1), the full 3-D wind vector can be determined; see also pg. 3, section 5. Benefits of Sonic Anemometry, col. 2 disclosing the quantity being measured is a direct measure of the phenomena of wind, the advection of the sound as the air moves.  It is generally a very accurate measurement technique, limited by the ability to measure the path length between transducers and the pulse travel times).
measuring phase lags corresponding to the bi-directional acoustic data; determining bi-directional flight times using the phase lags; (Banfield, e.g., see fig. 6 and pg. 6, section 8. Testing Results, cols. 1-2 disclosing to efficiently test the spectral properties of the transducers and the intervening gas, we have used linear chirps as the test signals (see fig. 6).  We plan to employ pulse compression to extract as precise estimate of the acoustic travel time as possible from a noisy signal.  The duration is limited by the 2-way acoustic travel time between the transducers (so as not to confuse echoes with first arrivals), while the bandwidth is effectively limited either by the transducers, or the atmospheric attenuation itself.  The top trace in Fig. 6 is the emitted linear FM chirp, extending from 20-200 kHz, over a duration of 0.0004s.  The second trace is fig. 6 shows the received version of the emitted chirp, after transiting 13cm of simulated martian air.  The final trace in Fig. 6 is the pulse compressed version of the received chirp.  This is essentially a convolution of the received signal with the emitted signal.  At the lag where the two signals maximally correlate, there is a strong peak in the convolution.  Thus, this technique of pulse compression yields a well-defined duration for the pulse travel, the fundamental quantity we wish to measure with our instrument; examiner notes that fig. 6 necessarily illustrates a phase lag in the third trace which is the pulse compressed result of the first two traces).
calculating a flow speed of the fluid corresponding to each transducer pair from the bi-directional flight times; (Banfield, e.g., see fig. 6 and pg. 6, section 8. Testing Results, cols. 1-2 disclosing in this case, the pulse compressed peak is quite narrow, about 2μs (FWHM), but considering the high S/N of the received signal (when averaged down to 20 Hz), we can identify the maximum time correlation to better than about 1 e-7s.  This level of accuracy in the acoustic travel time measurement is equivalent to an accuracy in wind speed determination of about 4 cm/s when referring to acoustic travel time differences in opposing direction, or an accuracy in temperature determination of about 01.K when referring to the average acoustic travel time in opposing directions).
correcting for at least one of temperature effects, pressure effects, and wake effects, using a system model; and (Banfield, e.g., see pg. 3, section 4. Acoustic Anemometer Principles, col. 1 disclosing the average of the two travel times is proportional to the sound speed in the air, which is only a function of the temperature; see also pg. 3, section 5. Benefits of Sonic Anemometry, col. 2 disclosing it is the best approach to directly measure eddy fluxes where the eddies themselves are resolved and correlated with either wind, temperature, or constituent perturbations to yield fluxes; see also fig. 2 illustrating attenuation factors taken into consideration to include viscous, thermal, molecular, and total, and see also pg. 4, section 7. Preliminary Design Parameters, col. 2 disclosing we have developed a simple analytical model accounting for the expected effects of attenuation on Mars air as well as losses due to beam spreading; see also fig. 5 illustrating transducers within a test chamber and disclosing by varying the baseline between a pair of transducers while operating at a given chamber pressure and composition, we can isolate the signal losses due to transducer inefficiency).
Banfield discloses e.g., see pg. 6, section 8. Testing Results, col. 2 disclosing we can identify the maximum time of correlation to better than about 1.e-7s.  This level of accuracy in the acoustic travel time measurement is equivalent to an accuracy in wind speed determination of about 4cm/s when referring to acoustic travel time differences in opposing directions, or an accuracy in temperature determination of about 0.1K when referring to the average acoustic travel time in opposing directions.  Banfield is not relied upon as explicitly disclosing generate a report including the flow speed of the fluid, however, it would be prima facie obvious to one of ordinary skill in the art at the time of filing to generate a report so as to apprise the user of the results of the flow speed of the fluid through the sonic anemometer.

Regarding claim 19, Banfield discloses: The method of claim 12, further comprising:
defining three mutually orthogonal axes from the respective position of each of the plurality of transducer pairs; and calculating a multi-dimensional flow velocity. (Banfield, e.g., see fig. 1 illustrating three transducer pairs separated into three mutually orthogonal axes; see also pg. 3, section 4. Acoustic Anemometer Principles, col. 1 disclosing if two more axes are added (i.e., Fig. 1) the full 3-D wind vector can be determined).

Allowable Subject Matter

Claims 2-6, 10, and 13-18 are objected to as being dependent upon a rejected base claim, but 
would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

Holstein-Rathlou, C., J. Merrison, J. J. Iversen, A. B. Jakobsen, R. Nicolajsen, P. Nørnberg, K. Rasmussen, A. Merlone, G. Lopardo, T. Hudson, D. Banfield, and G. Portyankina. "An Environmental Wind Tunnel Facility for Testing Meteorological Sensor Systems". Journal of Atmospheric and Oceanic Technology 31.2 (2014): 447-457. < https://doi.org/10.1175/JTECH-D-13-00141.1>. Web. 13 Oct. 2022.
US 2014/0260668 A1 to Liu et al. relates to an ultrasonic flowmeter with integrally formed acoustic noise attenuating feature.
US 2019/0242734 A1 to Nerowski et al. relates to an ultrasound flow measurement apparatus and method for determining the flow rate.

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863
/DANIEL R MILLER/Primary Examiner, Art Unit 2863